DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species A.2, B.4 in the reply filed on 06/24/2022 is acknowledged.  The traversal is on the ground(s) that:
Regarding Species A election – Material election
Applicant asserts that Species A.1 and A.2 are not mutually exclusive, because of the “at least one of” language of Para29L4.
The office respectfully disagrees. Species A.1 is based on when it is possible for there to be “substantially identical” alloy composition, while Species A.2 is based on when there is full separation of alloy selection. Para29 discloses an embodiment where at least one of the damper alloy compositions is “substantially identical” to that of the airfoil, while Para30/56/57 discloses “alternatively” when all of the damper alloy composition have been tailored to be different from that of the airfoil. The election of Species A is maintained.
Regarding Species B election – damper and damper pocket arrangement
Applicant asserts that Species B.4 is not mutually exclusive to Species B.1-3 due to a multi damper/pocket arrangement including single instances of a damper/pocket.
The office respectfully disagrees. Species B.1 is based on the disclosed embodiment of only a single damper pocket with only a single damper, Species B.2 is based on the disclosed embodiment of only a single damper pocket with more than a single damper, and Species B.3 is based on the disclosed embodiment of multiple damper pockets with only a single damper in each respective pocket, while Species B.4 is based on the disclosed embodiment of multiple damper pockets with multiple dampers in each pocket. Having a single pocket or multiple pockets are mutually exclusive features, as well as having a single or multiple dampers in a respective pocket is mutually exclusive. The election of Species B is maintained.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/20/2020 is/are being considered by the examiner.


Priority
	The office notes that the instant application is a Divisional application from parent application 14/785,119.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INTERNALLY DAMPED AIRFOILED COMPONENT. Amendment to title is due to the lack of a claimed method due to the instant application being a divisional of parent 14/785,119.


Drawings
The drawings are objected to because
Fig3B
Reference character 77 missing per Para28
Reference character 79 missing in specification
Fig4
Reference character 142 missing per Para35
Reference character 62 missing per Para36
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 9 “herein the damper pocket comprises a portion of an airfoil cooling cavity.” The office notes that Para26 explicitly indicates that the claimed subject matter is not shown in the drawings.
Claim 11 “a plurality of dampers, each damper including a fixed end unified with a corresponding damper mounting surface, and a free end extending into the damper pocket from the damper mounting surface.”
Claim 12 “a plurality of damper pockets enclosed within a portion of the airfoil section, each of the damper pockets including a damper mounting surface.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
Language and/or terms in the claims are interpreted as follows:
“unified” will be read as “brought together”
https://dictionary.cambridge.org/us/dictionary/english/unified. “brought together, combined, or united”
“temporary damper connection” will be read as requiring two states of the connection, where damper connection is capable of transitioning between a connected connection and a disconnected connection


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 11, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6
L2 “substantially different” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “substantially”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Claim 11
L2 “a plurality of dampers, each damper” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not include the “damper” claim element of claim 1 L8.
L4 “the damper mounting surface” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is not possible to determine the correct antecedent basis for the cited term, as the cited term may or may not include the “damper mounting surface” of claim 1 L8 and/or the “corresponding damper mounting surface” of claim 11 L2-3.
Claim 12
L2-3 “a plurality of damper pockets … each of the damper pockets” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not include the “damper pocket” claim element of claim 1 L6.
L3 “a damper mounting surface” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is not possible to determine the correct antecedent basis for the cited term, as the cited term may or may not include the “damper mounting surface” of claim 1 L8 or the cited term may be a new antecedent basis claim element.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (US 7,824,158).
Bauer discloses:
“An airfoiled component (Fig1-7, blade 10) for a turbine engine, the component comprising: 
a root section (dovetail 16); 
an airfoil section (airfoil 12) including a suction sidewall and a pressure sidewall each extending chordwise (C2L54-60, Fig1-7) between a leading edge (leading edge 28) and a trailing edge (trailing edge 30), and extending spanwise between the root section and an airfoil tip (C2L54-60, Fig1-7, tip 26); 
a damper pocket enclosed within a portion of the airfoil section (Fig1-7, voids in blade 10 that enclose damper 52), the damper pocket including a damper mounting surface (C4L54-63, Fig1-7, damper 52 is mounted on supporting rib at fork 54/64); and 
a damper (damper 52) including a fixed end (Fig1-7, fixed inner end 40) unified with the damper mounting surface (Fig1-7, fixed inner end 40 of damper 52 is unified to supporting rib at fork 54/64), and a free end extending into the damper pocket from the damper mounting surface (Fig1-7, free outer part 38).”
Claim 2
Bauer discloses: “The airfoiled component of claim 1, wherein the fixed end of the damper is unified with the damper mounting surface (Fig1-7, fixed inner end 40 of damper 52 is unified to supporting rib at fork 54/64) …”
The following recitation(s)/limitation(s) “… using an additive manufacturing process.” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 3
Bauer discloses: “The airfoiled component of claim 1, wherein the airfoil section comprises: …”
The following recitation(s)/limitation(s) “… a plurality of stacked component wall build layers forming the suction sidewall and the pressure sidewall (the structure of blade 10 is considered to be built from multiple layer sections of material as the blade is a three dimensional component).” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 4
Bauer discloses: “The airfoiled component of claim 3, wherein the damper comprises: …”
The following recitation(s)/limitation(s) “… a plurality of stacked damper build layers forming the fixed end and the free end (the structure of damper 52 is considered to be built from multiple layer sections of material as the blade is a three dimensional component).” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 5
Bauer discloses: “The airfoiled component of claim 1, wherein the airfoil section includes a first airfoil alloy composition (C2L57-60, airfoil has an alloy composition implicit to the “conventionally configured” arrangement), and the damper includes a first damper alloy composition (C3L41-43, C4L31-36).”
Claim 7
Bauer discloses: “The airfoiled component of claim 5, wherein the damper also includes a second damper alloy composition (C3L41-43) having a strength greater than a strength of the first damper alloy composition (C3L59-64, C4L22-26, second material of inner part 40 has “substantially greater tensile strength” than the first material of outer part 38).”
Claim 8
Bauer discloses: “The airfoiled component of claim 7, wherein the fixed end of the damper is formed using the second damper alloy composition (C3L41-43), and the free end of the damper is formed using the first damper alloy composition (C3L59-64, C4L22-26, second material of inner part 40 has “substantially greater tensile strength” than the first material of outer part 38).”
Claim 9
Bauer discloses: “The airfoiled component of claim 1, wherein the damper pocket comprises a portion of an airfoil cooling cavity (Fig1-7).”
Claim 10
Bauer discloses: “The airfoiled component of claim 1, further comprising: a temporary damper connection between the free end of the damper and a damper pocket surface (Fig1-7, when in use free outer end 38 of damper 52 will be temporarily in contact with the rib due to vibration, can see the starting position where each side of free outer end 38 is shown to be in contact and not in contact).”
Claim 11
Bauer discloses: “The airfoiled component of claim 1, further comprising: a plurality of dampers (Fig1-7, each damper 52 has a left and right damper of a corresponding part 38/40 for each left/right damper), each damper including a fixed end unified with a corresponding damper mounting surface (Fig1-7, each left/right side of inner part 40 brought together with rib), and a free end extending into the damper pocket from the damper mounting surface (Fig1-7, each left/right outer part 38 extends into the void of the airfoil).”
Claim 12
Bauer discloses: “The airfoiled component of claim 1, further comprising: a plurality of damper pockets enclosed within a portion of the airfoil section (Fig1-7, each left/right pocket of cooling circuit 32 that respectively contains a left/right outer end 38), each of the damper pockets including a damper mounting surface (Fig1-7, each left/right pocket of cooling circuit 32 that respectively contains a left/right inner end 40 mounted to the respective left/right side of rib).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 as best understood in light of the objections and 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 7,824,158) in view of Houston (US 6,095,755).
Claim 6
Bauer discloses that, C4L31-36, the airfoil is “conventionally configured” and therefore implicitly has an alloy arrangement. Bauer further discloses that, C4L31-36, the first damper alloy of the outer damper part is a cobalt based metal superalloy such as MAR-M-509.
Bauer does not explicitly disclose that the conventional alloy of the airfoil is different from the first damper alloy of the outer damper part that is a cobalt based metal superalloy such as MAR-M-509, as Bauer does not explicitly select an alloy for the airfoil.
Houston teaches, C2L35-56, that it is known conventionally to select nickel-based superalloys or cobalt based superalloys to form gas turbine engine airfoils.
The office notes that nickel based superalloys are different from cobalt based superalloys.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to make an airfoil alloy selection, as one of ordinary skill in the art would have to make such a selection in order to practice the disclosure of Bauer, and Houston teaches that nickel based superalloys are a known conventional material selection for gas turbine airfoils, and such a selection/combination has the reasonable expectation of successfully providing the airfoil of Bauer with a material selection that is suitable for the intended working environment of Bauer, and such a selection also results in airfoil alloy composition being different from the first damper alloy composition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745